Citation Nr: 0629820	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  02-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for pulmonary/respiratory 
disability claimed as chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2002 rating decision in which the RO denied 
service connection for COPD, for hearing loss, and for 
refractive error.  In March 2002, the veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in May 2002, and the veteran filed a substantive 
appeal later that same month.

In October 2003, the Board remanded the matters on appeal to 
RO for further action.  After accomplishing further action, 
the RO continued its denial of each claim (as reflected in a 
December 2004 supplemental SOC (SSOC)).

In May 2005, the Board denied the claims for service 
connection for hearing loss and for refractive error, but 
remanded the remaining claim for service connection to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of the 
claim (as reflected in the March 2006 SSOC) and returned this 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Although respiratory problems were noted in service and 
thereafter, the preponderance of the competent medical 
evidence on the question of whether the veteran currently 
suffers from a current pulmonary/respiratory disability, 
claimed as COPD, weighs against the claim. 



CONCLUSION OF LAW

The criteria for service connection for pulmonary/respiratory 
disability, claimed as COPD, are not met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim remaining on appeal has been 
accomplished.  

In letters dated in August 2001, June 2003 and August 2005, 
the RO notified the veteran and his representative of what 
the evidence needed to show to establish entitlement to 
service connection.  The June 2003 letter and August 2005 
letters specified the requirements of an injury in military 
service or a disease that began or was made worse during 
service, or an event in service causing injury or disease; a 
current physical or mental disability; and a relationship 
between the current disability and an injury, disease, or 
event in service; the June 2003 letter identified the type of 
evidence needed to establish each element of the claim.  
After each letter, they were afforded opportunities to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

Additionally, the June 2003 letter provided notice that VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them, and specified what records VA was responsible for 
obtaining, to include Federal records.  The August 2005 
letter reiterated this information (providing more detail), 
as well as identified the evidence that had been associated 
with the claims file since the Board's May 2005 remand.  The 
Board finds that, collectively, these letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case. With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted evidence in support of his claim.  Given that fact, 
as well as the RO's instructions to him, the Board finds that 
the appellant has, effectively, been put on notice to provide 
any evidence in his possession that pertains to the claim.  
Accordingly, on these facts, the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005). 


Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting some of 
the VCAA's notice requirements were furnished to the veteran 
both before and after the January 2002 rating action on 
appeal.  However, the Board finds that, in this appeal, the 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the veteran has been notified of what is needed to 
substantiate his claim, and afforded several opportunities to 
present information and/or evidence in support of the claim.  
As a result of RO development and the Board remands, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the most recent, post remand RO 
notice letter in August 2005, the RO gave the veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claim before the claim was readjudicated on 
the basis of all the evidence of record in March 2006 (as 
reflected in the SSOC).

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3 at 549; 38 C.F.R. § 20.1102.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded the veteran notice pertaining to the degree of 
disability or the effective date, on these facts, the RO's 
omission is harmless.  Id.  As the Board's decision herein 
denies the appellant's claim for service connection, no 
disability rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim.  As a result of 
these efforts, extensive post-service private, and VA medical 
records have been associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, that 
any existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The Board also finds that 
the record presents no basis to further develop the record to 
create any additional evidence for consideration in 
connection with the matter on appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate adjudication of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

The appellant contends that he developed a lung disorder 
during service.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Considering the claim in light of the above-noted legal 
authority, the Board finds that the claim must be denied 
because the first essential criterion for service 
connection-competent and persuasive evidence of the claimed 
disability-has not been met.  

The veteran's service medical records reflect a February 1976 
impression of sinus infection.  The August 1978 separation 
examination report reflects a notation that the veteran had 
coarse rhonchi with occasional inspiratory wheezing; a later, 
post-examination notation was made that the veteran suffered 
from a chronic cold, which had since resolved.

A July 2001 private physician's report notes a medical 
history of COPD with chronic bronchitis, and a diagnosis of 
COPD. VA outpatient records dated in October and November 
2001, also document a history of COPD, and bronchitis.

According to a January 2006 VA examination report, the 
physician found no current evidence of acute or chronic COPD, 
or any other lung disorder.  The examiner commented that, 
based on a review of the claims file,  the August 1978 
service separation examination report revealed findings of 
course rhonchi with occasional wheeze in the left lower lobe.  
In summary, the veteran had a chest cold at the time of that 
separation examination, which later resolved.  The chest x-
ray study at the time of separation in 1978 was normal.  The 
veteran's sick call note in February 1976 showed that he was 
treated for a sinus infection, given medication, and released 
to regular duty.  The examiner also reviewed the post-service 
medical evidence.  Based on this evidence, the January 2006 
VA examiner noted that the veteran was not receiving any 
bronchodilator treatment at the present time.  A review of 
the chest x-ray and pulmonary function test also support this 
medical opinion.  The veteran continued to smoke a half pack 
of cigarettes per day.  In response to the RO's request, the 
examiner essentially ruled out COPD (opining that "the 
veteran not as least as likely as not has COPD").

The Board finds that the January 2006 VA examiner's 
conclusion constitutes probative evidence on the question of 
current disability.  The examiner clearly based his 
conclusion on whether the veteran currently suffers from COPD 
or any other lung disorder based on examination findings (to 
include chest x-ray and pulmonary function test results) as 
well as a review of the record.  Hence, the examiner's 
conclusion was reached not only after consideration of the 
veteran's documented medical history and assertions, but upon 
objective testing. 

Thus, notwithstanding the fact that the record reflects some 
in and post-service notations as to COPD and respiratory 
problems, the Board finds that the most probative evidence on 
the question of current disability weighs against the claim.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  Where, as here, the weight of the 
competent evidence establishes that the veteran does not 
currently suffer from the disability for which service 
connection is sought; there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board does not doubt the sincerity of the veteran's 
belief that he has COPD as a result of his military service.  
However, questions of medical diagnosis and causation are 
within the province of medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, he is 
not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

Under these circumstances, the claim for service connection 
for COPD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for pulmonary/respiratory disability, 
claimed as COPD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


